    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 1 of 32



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE WILLIAMS,                      :
                                          CIVIL ACTION NO. 3:18-1004
                   Petitioner         :
                                               (JUDGE MANNION)
            v.                        :

SUPT. DELBALSO,                       :

                   Respondent         :

                             MEMORANDUM1

      Petitioner Tyrone Williams (“Williams”), files the instant amended

petition for writ of habeas corpus pursuant to 28 U.S.C. §2254 (Doc.13),

seeking relief from the Judgment of Sentence entered on January 27, 2012,

in Court of Common Pleas of Dauphin County criminal case CP-22-CR-

4623, following convictions for first degree murder, criminal conspiracy, and

recklessly endangering another person (“REAP”). (Id. at 20).

      For the reasons set forth below, the petition for writ of habeas corpus,

will be denied.




      This matter has been reassigned due to the death of the Honorable
      1

James M. Munley.
     Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 2 of 32




I.    State Court Factual and Procedural Background
      During Williams’ direct appeal proceedings, the Superior Court of

Pennsylvania adopted the trial court opinion “which fully and correctly set

forth the relevant facts of this case as follows”:

      Brandon Granthon [(“Victim”)] was shot in the chest and killed on
      May 5, 2009 at approximately 1:10 a.m. Officer Garrett Miller
      (“Officer Miller”) of the Harrisburg Bureau of Police (“HBP”) was
      dispatched to the corner of Mulberry and Crescent Streets in
      Harrisburg City to investigate a report of shots fired. The area is
      known for high crime and drug traffic. Officer Miller found [Victim]
      lying on the sidewalk in front of the McFarland Building
      apartments, on his back, with a gunshot wound to the chest.
      [Officer] Miller stated that [Victim] was dressed in all black
      including black gloves, and a .40 caliber handgun was on the
      ground to the left of him. Officer Miller described the scene as
      initially chaotic as several individuals were in the immediate area.
      [Victim] was loaded into an ambulance for purposes of transport
      to the hospital for treatment along with Officer Jeffery Cook
      (“Officer Cook”) of the HBP.

      While in the ambulance, the EMS personnel had to cut off
      [Victim's] pants to administer medical treatment which caused a
      bag to fall out of the pants to the floor. Officer Cook suspected
      that the bag contained crack cocaine, so he gave it to Officer
      Miller who subsequently provided it to the forensic officer. After
      arriving at the hospital emergency room, the ER physician
      pronounced [Victim] dead at 1:35 a.m.

      The substance in the baggy found on [Victim's] body was tested
      at the [Pennsylvania State Police (“PSP”) ] Crime Lab by forensic
      scientist Nicole Blascovich (“Ms. Blascovich”). Ms. Blascovich
      determined that the substance contained in the baggy found on
      [Victim's] body was 8.2 grams of crack cocaine. She also tested
      a substance suspected to be cocaine which had been obtained
      by Officer Mark McNaughton (“Officer McNaughton”) of the HBP
                                      -2-
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 3 of 32




 when he conducted a search of [Victim's] apartment pursuant to
 a warrant. Ms. Blascovich determined that the substance in the
 second baggie was crack cocaine weighing 65/100ths of a gram.

 Dr. Wayne Ross, a forensic pathologist for the Dauphin County
 Coroner's Office performed an autopsy on the body of [Victim].
 Upon examination of the body, he discovered [a] hole in [Victim's]
 chest consistent with a gunshot wound. Upon further
 examination, Dr. Ross determined that a gunshot went into
 [Victim's] chest entering the 5th rib on the left side, broke the rib,
 and went through the liver, heart and lungs. Dr. Ross stated that
 he found a bullet in blood that was in the lung. Dr. Ross
 concluded that, as there was no soot or residue on the outside
 of [Victim's] hoodie, the wound was a “distant gunshot wound”
 and the “path relative to his body was going front to back, left to
 right, and upward.” Dr. Ross concluded within a reasonable
 degree of medical certainty that the cause of [Victim's] death was
 a gunshot wound to the chest and the manner of death was
 homicide. Upon evaluation of the position in which [Victim] was
 found and the path of the bullet within the body, it was Dr. Ross'
 opinion that when [Victim] was shot he was pulling his body
 backwards in some manner, lying on the ground or the shooter
 was pulling backward and running.

 On May 4, 2009, [Victim] called Preston Burgess (“Mr. Burgess”),
 who is also known as “Pepsi,” and asked him [to] set up a deal
 to purchase an ounce of crack cocaine. Mr. Burgess had known
 [Victim] for several months as he had been [Mr.] Burgess' drug
 dealer. [Mr.] Burgess contacted another drug dealer he knew, an
 individual nicknamed “Duke,” to set up the sale for [Victim]. Duke
 later arrived [at][Mr.] Burgess' house, parked outside in his truck
 and [Victim] went out to consummate the drug deal. When
 [Victim] reentered [Mr.] Burgess' house, he stated that he thought
 that the drugs were “light,” meaning less than the ounce he had
 agreed upon. To remedy the situation, [Mr.] Burgess called Duke
 who agreed to come back to [Mr.] Burgess' house, later in the
 evening, to return [Victim's] money in exchange for the drugs.

 At the meeting time, [Victim] returned to [Mr.] Burgess' house.
                                 -3-
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 4 of 32




 Mr. Burgess described him as being dressed in all black including
 his pants, shirt and gloves, and acting uncomfortable or skittish.
 Duke did not show up when expected, so [Victim] left. Later,
 when Duke arrived at [Mr.] Burgess' house, they arranged for
 [Victim] and Duke to meet at Kiwi's Bar on 13th and Derry Streets
 to make the exchange and [Mr.] Burgess gave [Victim's]
 cellphone number to Duke so the two of them could handle the
 situation themselves. When Duke was at Mr. Burgess' house the
 second time that day, Appellant, [whom] [Mr.] Burgess, and later
 police, knew to be called “Slim,” unexpectedly arrived first, a
 minute or two before Duke. The police first learned that Appellant
 was at [Mr.] Burgess' house on the night of the murder during Mr.
 Burgess' testimony at the preliminary hearing for charges filed
 against [Appellant's co-defendant,] Ronald Burton, who is also
 known as “Duke.” Mr. Burgess had known Appellant from
 previously buying drugs from him and, when [Appellant] would
 sell to [Mr.] Burgess, he would come to [Mr.] Burgess' house in a
 black SUV. Of note is that Appellant had been stopped by police
 for a traffic violation, in a black Ford Expedition SUV, in May
 2010.

 Duke and [Appellant] left [Mr.] Burgess' house, on foot, and
 walked toward the corner of Sylvan Terrace. Mr. Burgess
 testified that after they left, his girlfriend returned home and they
 immediately went to a store called the “All Nighter” for cigarettes.
 While at the All Nighter, within approximately ten (10) minutes of
 Appellant and Duke leaving, they heard several gunshots fired,
 one after another. From a police photo array, Mr. Burgess
 identified Ronald Burton as the person he knew as Duke.

 On the night of the murder, two individuals, Greta McAllister (“Ms.
 McAllister”) and Jeffery Lynch (“Mr. Lynch”), were in an alley
 smoking crack cocaine between Hummel Avenue and Mulberry
 Street. Both of them testified that they saw two individuals
 dressed in black with hoods on[,] get out of a dark colored SUV
 and walk quickly through the alley towards Mulberry Street. Mr.
 Lynch did not see them carrying guns, but Ms. McAllister did. Mr.
 Lynch stated he recognized one of the men as an individual
 nicknamed “Philly” from whom he had previously bought
                                 -4-
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 5 of 32




 cocaine. Mr. Lynch testified that he heard the man he knew as
 “Philly” say “hurry up” as the men crouched by a parked car and
 a light pole at the end of the alley. [Mr.] Lynch then heard one of
 the men say “there he go” at the same time he saw another man
 walking on the opposite side of Mulberry Street. Mr. Lynch said
 that once the man on the opposite side of Mulberry [Street] was
 out of his sight, the two men in the alley where he was located
 ran toward the man across the street. Both Ms. McAllister and
 Mr. Lynch were headed in the other direction, still in the alley,
 toward Hummel [Avenue], when shots rang out. Mr. Lynch stated
 that at least 10 shots, of two different caliber bullets, were fired.
 Ms. McAllister and Mr. Lynch testified that, after the shots were
 fired, the men ran back down the alley, toward Hummel Avenue
 and got back into the dark colored SUV. Later, while being
 interviewed by Detective Christopher Krokos (“Det. Krokos”) of
 the HBP, Mr. Lynch was able to identify “Philly” from police
 photos as Ronald Burton.

 At the murder scene, HBP forensic investigator Karen Lyda
 (“Officer Lyda”) recovered four (4) spent .45 caliber shell casings
 on the south side of Mulberry Street, grouped together near the
 location where [Victim's] body was found. An additional grouping
 of five (5) spent .45 caliber shell casings was found at the same
 intersection, across Crescent Street. Officer Lyda also recovered
 a live .40 caliber bullet and a .40 caliber shell casing. Other
 evidence obtained at the scene included a mutilated bullet jacket,
 a cellphone and a left sneaker. Officer Lyda later learned from
 other investigating officers that a casing was jammed in the
 recovered .40 caliber hand gun and there were 3 unfired
 cartridges in the magazine.

 During the trial, Corporal Mark Garrett (“Cpl. Garrett”) of the
 [PSP], Bureau of Forensic Sciences processed the firearms
 evidence submitted by the HBP and presented expert testimony
 on firearm and tool mark examination. The HBP provided Cpl.
 Garret with a Beretta semiautomatic .40 caliber pistol, a
 magazine with three (3) undischarged Remington .40 caliber
 cartridges, one (1) discharged mutilated bullet jacket, one (1)
 discharged Remington .40 caliber Smith and Wesson cartridge
                                 -5-
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 6 of 32




 and five (5) discharged Winchester .45 automatic cartridge
 cases. After examination and forensic testing of these items, Cpl.
 Garrett concluded that the five (5) discharged .45 cartridges were
 all discharged from the same gun, but were definitely not
 discharged from the .40 caliber Beretta handgun found by
 [Victim] at the crime scene.

 On August 10, 2009, a 2000 gold Cadillac Deville was stopped
 by police while Appellant was operating the vehicle. In
 furtherance of the investigation, on August 13, 2009, Detective
 Rodney Shoeman (“Det. Shoeman”) of the HBP was asked to
 obtain and execute a search warrant for the vehicle operated by
 Appellant. Det. Shoeman had been informed that Ronald Burton
 had been seen in that particular vehicle. Lead investigator
 Detective Ryan Neal (“Det. Neal”) had determined that Ronald
 Burton was also known in the drug community as “Duke” and
 “Philly” based on photo identification by [Mr.] Lynch and [Mr.]
 Burgess.

 During the search, plastic bags of clothing and toiletry items were
 found in the trunk of the car along with a green plastic storage
 tote. In the green storage tote, Detective Shoeman found
 documents belonging to Ronald Burton. The documents which
 were recovered were a 2008 W–2 income reporting form, a letter
 and a PPL electric utility bill all in the name of Ronald Burton.

 Det. Neal reviewed [Victim's] cellphone that had been recovered
 at the scene of the murder and, in the address book, found a
 number that he confirmed had belonged to Ronald Burton/Duke.
 By way of search warrant, Det. Neal was able to obtain and
 review the records for Duke's phone number for May 4 and May
 5, 2009. From the records, Det. Neal reviewed the particular
 cellphone numbers and call history that belonged to Duke/[Mr.]
 Burton and [Mr.] Burgess/Pepsi. Upon review of the records for
 the interactions between [Mr.] Burton, [Mr.] Burgess and [Victim]
 on the night of the murder, Det. Neal determined that multiple
 calls were made from [Mr.] Burgess' phone to Duke/[Mr.] Burton's
 phone that evening, but they eventually ceased as [Mr.] Burgess
 gave Duke/[Mr.] Burton [Victim's] phone number. During the
                                -6-
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 7 of 32




 remainder of the night, all of the calls placed were between
 [Victim] and Duke. The last phone call on Duke/[Mr.] Burton's
 cellphone was at 1:09 a.m. on May 5th, when call activity ceased
 until approximately 7:00 a.m.

 Det. Neal also interviewed Appellant in connection with the
 shooting of [Victim]. Between the first interview, which was
 recorded by audio and second interview, which was not
 recorded, he changed his story. Appellant initially said that he left
 [Mr.] Burgess' house with [Mr.] Burton, dropped him off and
 picked him up then spent several hours at the Hollywood casino.
 His second version of events had him dropping off [Mr.] Burton
 with another man named Roni, going back to his own house to
 shower and smoke marijuana before picking up [Mr.] Burton and
 going to the casino.

 Detective Donald Heffner of the HBP assisted Det. Neal by
 reviewing [Mr.] Burton/Duke's cellular phone historical data
 records for May 4 and May 5, 2009. More particularly, he
 reviewed the cell tower data to determine which cell towers were
 utilized by Duke's cellphone within a 13.8 mile radius, during the
 timeframe surrounding the murder. Det. Heffner analyzed the
 data and mapped the cell tower utilization locations and
 determined that all of the calls made from his phone, around 1:00
 a.m. on May 5, 2009, hit cell towers within .5 miles to 2 miles of
 the crime scene. Additionally, Trooper Greg Kohl (“Trooper
 Kohl”) of the PSP reviewed the records of Appellant's “action
 card,” a type of rewards card one may get for use at the
 Hollywood Casino. The purpose of the card is to track an
 individual's gaming history for reporting and promotional
 purposes. The record which Trooper Kohl analyzed was dated
 May 12, 2010. Trooper Kohl testified that upon review of
 Appellant's records, unless he did not use his card during a
 particular visit, the last three uses of Appellant's actions card took
 place on May 23, 2009, April 18, 2009[,] and April 16, 2009.

 (Trial Court Opinion, filed May 19, 2014, at 2–10) (internal
 citations and footnotes omitted).

                                 -7-
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 8 of 32




Commonwealth v. Williams, No. 1682 MDA 2012, 2014 WL 10803011, at

*1–4 (Pa. Super. Ct. Aug. 12, 2014).

      Procedurally, on January 27, 2012, the jury convicted Williams of first-

degree murder, criminal conspiracy, and REAP. The trial court sentenced

him on April 23, 2012, to concurrent sentences of life imprisonment for his

first-degree murder conviction, twenty to forty years' imprisonment for his

criminal conspiracy conviction, and twelve to twenty-four months'

imprisonment for his REAP conviction. He filed timely post-sentence

motions, which the court denied on August 27, 2012. On September 24,

2012, he filed a notice of appeal raising the following issues:

      Did the Commonwealth present sufficient evidence to find [him]
      guilty of first degree murder, criminal conspiracy, and [REAP]
      beyond a reasonable doubt?

      Was the evidence sufficient to find [Williams] guilty of First
      Degree Murder, criminal conspiracy, and REAP on the basis that
      he and Ronald Burton, his codefendant, were accomplices?

      Did the Court err, in rulings both pretrial and at trial, by failing to
      suppress [Williams’] inculpatory recorded statement to the police
      on the basis that the statement was taken at a time when [he]
      was under the influence of a controlled substance and, therefore,
      was unable to give a knowing and intelligent waiver of his right
      to counsel under Miranda and/or give a knowing, voluntary, and
      free statement to the police?

      Did the Court err by refusing to suppress and/or exclude portions
      of [Williams’] recorded statement which permitted the jury to hear
      evidence of other crimes, wrongs, or acts when those portions of
                                       -8-
      Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 9 of 32




       his statement should have been excluded from the trial under Pa
       Rules of evidence 403 and 404(b)…?

Id. at *5. The Superior Court affirmed the judgment of sentence on August

12, 2014.

       On March 10, 2015, he filed a timely pro se PCRA petition. The PCRA

court appointed counsel and counsel filed a supplemental petition. Following

a hearing, the PCRA court dismissed the petition. Williams appealed to the

Superior Court raising the issue of whether trial counsel was ineffective as a

matter of law for his failure to call an alibi witness, Quanisha Williams.

Commonwealth v. Williams, No. 249 MDA 2016, 2016 WL 6901354, at *1, 2

(Pa. Super. Ct. Nov. 23, 2016). The Superior Court affirmed the PCRA court

on November 23, 2016. Id. On January 17, 2018, the Supreme Court of

Pennsylvania denied his petition for allowance of appeal. Commonwealth v.

Williams, 645 Pa. 178, 179 A.3d 7, 8 (2018).



II.    Habeas Claim Presented for Review

       Williams presents the following general claim for review: “Trial counsel

was ineffective for not presenting witnesses, arguments, and instructions in

support of a coherent and cogent strategy where self-defense, defense of

others, and imperfect self-defense represented Mr. Williams’s primary

                                     -9-
       Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 10 of 32




defense at trial.” (Doc. 13, p. 22). In the subsection “Tyrone Williams’s trial”

more specific ineffectiveness claims are identified. “Trial counsel did not file

a notice of alibi, did not present an alibi witness at trial, did not have Mr.

Williams testify in his own defense, did not present Georgio Rochon, and he

requested a voluntary manslaughter instruction – which necessarily implied

either Burton or Mr. Williams had shot and killed Granthon based on sudden

provocation or imperfect self-defense. 18 PA.C.S. §2503. The voluntary

manslaughter request, moreover, undercut any sort of indirect alibi argument

trial counsel may have made at trial. The trial court denied the voluntary

manslaughter request.” (Doc. 13, p. 18).



III.    Legal Standards of Review

        A habeas corpus petition pursuant to 28 U.S.C. §2254 is the proper

mechanism for a prisoner to challenge the “fact or duration” of his

confinement. Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). 28 U.S.C.

§2254, provides, in pertinent part:

        (a) The Supreme Court, a Justice thereof, a circuit judge, or a
        district court shall entertain an application for a writ of habeas
        corpus in behalf of a person in custody pursuant to the judgment
        of a State court only on the ground that he is in custody in
        violation of the Constitution or laws or treaties of the United
        States.
                                            ...
                                      - 10 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 11 of 32




      (d) An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of
      the claim—


        (1) unreasonable application of, clearly established Federal
        law, as determined by the Supreme Court of the United
        States; or

        (2) resulted in a decision that was based on an
        unreasonable determination of the facts in light of the
        evidence presented in the State court proceeding....


28 U.S.C. §2254. Section 2254 sets limits on the power of a federal court to

grant an application for a writ of habeas corpus on behalf of a state prisoner.

Cullen v. Pinholster, 563 U.S. 170, 181 (2011); Glenn v. Wynder, 743 F.3d

402, 406 (3d Cir. 2014). A federal court may consider a habeas petition filed

by a state prisoner only “on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

This limitation places a high threshold on the courts. Typically, habeas relief

will only be granted to state prisoners in those instances where the conduct

of state proceedings resulted in “a fundamental defect which inherently

results in a complete miscarriage of justice [or] an omission inconsistent with



                                     - 11 -
      Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 12 of 32




the rudimentary demands of fair procedure.” Reed v. Farley, 512 U.S. 339,

348 (1994) (citations omitted).



IV.    Discussion

       A.    Exhaustion and Procedural Default

       Before considering the merits of Williams’ claims, the Court must

address Respondent’s contention that the claims are procedurally defaulted.

       Absent unusual circumstances, a federal court should not entertain a

petition for writ of habeas corpus, unless the petitioner has first satisfied the

exhaustion requirement articulated in 28 U.S.C. §2254(b). Specifically,

habeas relief “shall not be granted unless it appears that . . . the applicant

has exhausted the remedies available in the courts of the State.” 28 U.S.C.

§2254(b)(1)(A); see also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

The exhaustion requirement is grounded on principles of comity to ensure

that state courts have the initial opportunity to review federal constitutional

challenges to state convictions. See Werts v. Vaughn, 228 F.3d 178, 192 (3d

Cir. 2000); Picard v. Connor, 404 U.S. 270, 275–76 (1971). The habeas

statute codifies this principle by requiring that a petitioner exhaust the

remedies available in the courts of the State, 28 U.S.C. §2254(b)(1)(A),

meaning a state prisoner must “fairly present” his claims in “one complete
                                     - 12 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 13 of 32




round of the state’s established appellate review process,” before bringing

them in federal court. O’Sullivan, 526 U.S. at 845 (stating “[b]ecause the

exhaustion doctrine is designed to give the state courts a full and fair

opportunity to resolve federal constitutional claims before those claims are

presented to the federal courts, . . . state prisoners must give the state courts

one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established review process.”); see also

Duncan v. Henry, 513 U.S. 364, 365 (1995); Picard, 404 U.S. at 275 (1971);

Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997). This requires that

the claim brought in federal court be the substantial equivalent of that

presented to the state courts. Picard, 404 U.S. at 278; see also McCandless

v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999) (holding that petitioner must

present both “factual and legal substance” of claim to state courts). Mere

reliance of state and federal claims on the same constitutional provision does

not render the two claims substantially equivalent. See Brown v. Cuyler, 669

F.2d 155 (3d Cir. 1982); Zicarelli v. Gray, 543 F.2d 466 (3d Cir. 1976). Both

the legal theory and the facts on which a federal claim rests must have been

presented to the state courts. See Picard, 404 U.S. at 277; Brown, 669 F.2d

at 158–61.


                                     - 13 -
   Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 14 of 32




      “When a claim is not exhausted because it has not been ‘fairly

presented’ to the state courts, but state procedural rules bar the applicant

from seeking further relief in state courts, the exhaustion requirement is

satisfied because there is ‘an absence of available State corrective process.’

28 U.S.C. §2254(b). In such cases, however, applicants are considered to

have procedurally defaulted their claims and federal courts may not consider

the merits of such claims unless the applicant establishes ‘cause and

prejudice’ or a ‘fundamental miscarriage of justice’ to excuse his or her

default. See Coleman v. Thompson, 501 U.S. 722, 750, 111 S.Ct. 2546, 115

L.Ed.2d 640 (1991).” McCandless, 172 F.3d at 260.

      To demonstrate “cause” for a procedural default, a petitioner must

point to some objective external factor which impeded his efforts to comply

with the state’s procedural rule. See Murray v. Carrier, 477 U.S. 478, 488

(1986). “Prejudice” will be satisfied only if he can demonstrate that the

outcome of the state proceeding was “unreliable or fundamentally unfair” as

a result of a violation of federal law. See Lockhart v. Fretwell, 506 U.S. 364,

366 (1993).

      Alternatively, if a petitioner demonstrates that a “constitutional violation

has probably resulted in the conviction of one who is actually innocent,”

Murray, 477 U.S. at 496, then a federal court can excuse the procedural
                                     - 14 -
   Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 15 of 32




default and review the claim in order to prevent a fundamental miscarriage

of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank,

266 F.3d 218, 224 (3d Cir. 2001). The miscarriage of justice exception

applies only in extraordinary cases, and actual innocence means factual

innocence, not legal insufficiency. Bousley v. United States, 523 U.S. 614,

623 (1998); Murray, 477 U.S. at 496. A petitioner establishes actual

innocence by asserting “new reliable evidence—whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial,” showing that no reasonable juror

would have voted to find the petitioner guilty beyond a reasonable doubt.

Hubbard v. Pinchak, 378 F.3d 333, 339-40 (3d Cir. 2004).

     Williams concedes that his ineffective assistance of counsel claims

were not presented to the state courts and that they are procedurally

defaulted. (Doc. 13, p. 11). However, he seeks to excuse the default based

on Martinez v. Ryan, 566 U.S. 1 (2010), arguing that ”[i]nitial review PCRA

counsel’s failure to raise these substantial trial counsel ineffectiveness

claims was objectively unreasonable under Strickland…” (Doc. 13, p. 19).

     B.    Martinez Procedural Default Exception

 Martinez recognized a narrow exception to the general rule that attorney

errors in collateral proceedings do not establish cause to excuse a
                                   - 15 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 16 of 32




procedural default. Specifically, Martinez holds that “[i]nadequate assistance

of counsel at initial-review collateral proceedings may establish cause for a

prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. To successfully invoke the Martinez exception, a petitioner must satisfy

two factors: that the underlying, otherwise defaulted, claim of ineffective

assistance of trial counsel is “substantial,” meaning that it has “some merit,”

id. at 14; and that petitioner had “no counsel” or “ineffective” counsel during

the initial phase of the state collateral review proceeding. Id. at 17; see also

Glenn, 743 F.3d at 410.

      A petitioner demonstrates that the underlying ineffective assistance of

trial counsel claim has “some” merit by “show[ing] that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Workman v.

Superintendent Albion SCI, 915 F.3d 928, 937-38 (3d Cir. 2019); see also

Martinez, 566 U.S. at 13-14. A petitioner demonstrates that post-conviction

counsel’s ineffectiveness caused the procedural default by showing that

post-conviction counsel’s performance was deficient under the first prong of

the Strickland v. Washington, 466 U.S. 668 (1984) standard. See Preston v.

Sup’t Graterford, SCI, 902 F.3d 365, 376 (3d Cir. 2018); see also Workman,
                                     - 16 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 17 of 32




915 F.3d at 937–38. Satisfaction of the first Strickland prong requires a

petitioner to demonstrate that “counsel’s representation fell below an

objective standard of reasonableness,” with reasonableness being judged

under professional norms prevailing at the time counsel rendered

assistance. Strickland, 466 U.S. at 688.

            1.    Failure to Call Witnesses

      Williams argues that PCRA counsel was ineffective in failing to

present the claim that trial counsel was ineffective for failing to pursue

an alibi defense based on Williams’ statement to Detective Neal that

he was with Burton and another man named “Roni” at the time of the

shooting. Detective Neal testified at trial that Williams made two

statements concerning the shooting of Granthon:

            Det. Neal…interviewed [Williams] in connection with the
      shooting of Granthon. Between the first interview, which was
      recorded by audio and second interview, which was not
      recorded, he changed his story. [Williams] initially said that he
      left Burgess' house with Burton, dropped him off and picked him
      up then spent several hours at the Hollywood casino. His second
      version of events had him dropping off Burton with another man
      named Roni, going back to his own house to shower and smoke
      marijuana before picking up Burton and going to the casino. (N.T.
      at 278–281).

Commonwealth v. Williams, 2014 WL 10803011, at *13.



                                     - 17 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 18 of 32




      He also argues that counsel was ineffective in failing to present

Georgio Rochon in support of his theory that Granthon presumably fired first.

(Doc 13, p. 4). He asserts that “trial counsel knew about Georgio Rochon

because he gave a statement hours after the shooting on May 5, 2009 – and

the Commonwealth disclosed this statement to trial counsel. His statement

mimicked his trial testimony at Burton’s testimony, i.e., he heard two

gunshots from a smaller caliber firearm and then saw a gunman fleeing who

fired four gunshots from a larger caliber firearm. More importantly, based on

the physical evidence, Rochon’s sequencing of events strongly suggests

Granthon fired one or two shots before Burton or Mr. Williams returned fire.”

(Id.) (emphasis in original).

      In the Superior Court’s PCRA opinion addressing Williams’ claim that

trial counsel was ineffective in failing to call another witness, Quanisha

Williams, it was noted that “[t]o prove counsel had been ineffective for failing

to call a witness, the PCRA petitioner must show that: (1) the witness existed;

(2) the witness was available; (3) counsel knew of, or should have known of

the existence of the witness; (4) the witness was willing to testify for the

defense; and (5) the absence of the testimony was so prejudicial to petitioner

to have denied him or her a fair trial. Com. v. Clark, 961 A.2d 80, 90 (Pa.

2008) (citation omitted).” Com. v. Williams, 2016 WL 6901354, at *2. In
                                     - 18 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 19 of 32




applying Pennsylvania’s failure to call a witness standard to Williams’ claims,

it is clear that he fails to meet his burden. He fails to demonstrate that Roni

existed, that he was available, and that he was willing to testify. He further

fails to demonstrate that the absence of Roni’s testimony was so prejudicial

that it denied him a fair trial.

      With regard to Rochon, assuming trial counsel was aware that Rochon

existed and had knowledge of his statement, there is no evidence that

Rochon was available or willing to testify at the time of Williams’ trial.

Although Rochon testified at the Burton trial, that trial took place in January

2011. Williams’ trial commenced a full year later in January 2012. There

simply is no evidence that Rochon was available or willing to testify at

Williams’ trial. Because the underlying failure to call witnesses claims lack

“some” merit, he fails to satisfy his burden under Martinez. Federal review of

whether trial counsel was ineffective in failing to call either witness Roni or

witness Rochon is barred.

             2.     Failure to Call Williams to Testify

      Williams contends that trial counsel was ineffective for failing to call

him to testify that he was somewhere else when the shooting occurred. (Doc.

13, pp. 4, 18, 30, 53).


                                      - 19 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 20 of 32




      It is well-established that “the accused has the ultimate authority to

make certain fundamental decisions regarding the case, [including] as to

whether to ... testify in his or her own behalf.” Jones v. Barnes, 463 U.S. 745,

751 (1983); see also Rock v. Arkansas, 483 U.S. 44, 49-56 (1987). In

Commonwealth v. Miller, 987 A.2d 638 (Pa. 2009), the Pennsylvania

Supreme Court opined: “Claims alleging ineffectiveness of counsel premised

on allegations that trial counsel’s actions interfered with an accused’s right

to testify require a defendant to prove either that counsel interfered with his

right to testify, or that counsel gave specific advice so unreasonable as to

vitiate a knowing and intelligent decision to testify on his own behalf. Id. at

660 (citations and quotation marks omitted). “The decision of whether or not

to testify on one’s own behalf is ultimately to be made by the defendant after

full consultation with counsel. In order to sustain a claim that counsel was

ineffective for failing to call the defendant to the stand, he must demonstrate

either that counsel interfered with his right to testify, or that counsel gave

specific advice so unreasonable as to vitiate a knowing and intelligent

decision to testify on his own behalf.” Commonwealth v. Uderra, 706 A.2d

334, 340 (Pa. 1998).

      Williams states, on several occasions, that trial counsel was ineffective

for failing to call him to testify that he was somewhere else when the shooting
                                     - 20 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 21 of 32




occurred. However, these statements are conclusory and unsupported by

any facts setting forth exchanges between Williams and trial counsel. He fails

to provide evidence of interactions or incidents during which trial counsel

interfered with his right to testify or identify specific unreasonable advice

given by trial counsel. Because Williams fails to prove either that trial counsel

interfered with his right to testify, or gave specific advice so unreasonable as

to vitiate a knowing and intelligent decision to testify on his own behalf, we

are compelled to conclude that the underlying claim lacks some merit. As

such, Williams cannot avail himself of the Martinez exception to overcome

the procedural bar of this claim.

            3.    Jury Instructions

      Williams next contends that trial counsel was ineffective in failing to

request, or advocate for, certain jury instructions and that PCRA counsel was

ineffective for failing to pursue the jury instructions claims in the initial

collateral proceedings. This argument heavily relies on evidence and

testimony elicited at the trial of codefendant Burton and the Superior Court’s

opinion vacating Burton’s murder conviction.

      By way of background, Burton’s trial resulted in a January 28, 2011,

judgment of sentence in which the trial court imposed a sentence of life in

prison without the possibility of parole for first-degree murder, and attendant
                                      - 21 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 22 of 32




concurrent sentences for conspiracy, REAP, and weapons convictions.

(Doc. 13-2, p. 1). In an unpublished Non-Precedential Superior Court of

Pennsylvania decision entered on January 20, 2012 (the “Burton Opinion”),

in considering Burton’s direct appeal, the Superior Court vacated his

judgment of sentence and remanded for resentencing and a new trial. See

also, Commonwealth v. Burton, 43 A.3d 524 (Pa. Super. Ct. 2012) (Table).

Williams attaches the unpublished opinion to his amended petition. (Doc. 13-

2, pp. 1-26).

      On remand, the Commonwealth elected not to proceed on the

homicide charge. Commonwealth v. Burton, No. 1873 MDA 2016, 2017 WL

3172598, at *1 (Pa. Super. Ct. July 26, 2017). On September 29, 2016, after

a number of procedural missteps, the trial court resentenced Burton to an

aggregate term of incarceration of not less than twenty-two and one-half nor

more than forty-five years on the conspiracy, REAP and weapons

convictions. Id. at *2.

      Williams argues as follows:

      The witnesses and evidence in Burton’s and Mr. Williams’s trials
      were virtually identical, outside of the evidence in Mr. Williams’s
      trial regarding his custodial statements, his August 10, 2009
      arrest in an SUV linked to Burton, and his casino card. Likewise,
      neither Burton nor Mr. Williams testified. Thus, if the Superior
      Court said Burton was entitled to self-defense, defense of others,
      and voluntary manslaughter instructions, this holding should
                                    - 22 -
   Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 23 of 32




      have prompted trial counsel and PCRA counsel to litigate these
      issues either at trial or during Mr. Williams’s initial-review PCRA
      proceedings. Remarkably, though, both attorneys spectacularly
      failed to even mention the Superior Court’s Burton opinion and
      why the reasoning in that opinion applied to the facts, witnesses,
      and evidence in Mr. Williams’s case. PCRA counsel either did
      not read the Burton opinion or read the opinion and simply did
      not make the connection between the two cases. Regardless if it
      is the former or later [sic], PCRA counsel’s decision not to rely
      on the facts, reasoning, and law articulated in the Burton opinion
      constitutes deficient performance under Strickland.

(Doc. 13, p. 52).

      With regard to the self-defense instruction, the Superior Court

considered Burton’s argument at trial that “the killing was justified in

that he acted in self-defense” in the context of whether there was

sufficient evidence to support the first-degree murder conviction.2

(Doc. 13-2, p. 7). The Superior Court opined as follows:

      When the defendant raises a justification defense, the
      Commonwealth must disprove the defendant’s claim beyond a
      reasonable doubt. Commonwealth v. Rivera, 603 Pa. 340, 355-
      56, 983 A.2d 1211, 1221 (2009), cert. denied, 130 S.Ct. 3282
      (2010). In general, use of force is justified where the actor
      believes it is immediately necessary to protect himself under the
      unlawful use of force by another person. 18 Pa.C.S.A. §505(a).


      2Williams’ representation that the Superior Court concluded that
Burton was entitled to a self-defense instruction misconstrues the court’s
decision. The Superior Court did not find that Burton was entitled to a self-
defense instruction. Rather, the court considered the defense in the context
of whether there existed sufficient evidence to support the first-degree
murder conviction.
                                   - 23 -
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 24 of 32




 An actor is not justified in using deadly force unless he believes
 it is necessary to protect himself from death, serious bodily injury,
 kidnapping or sexual assault. 18 Pa.C.S.A. §505(b)(2). An actor
 may not use deadly force if he provoked the assailant’s use of
 force against him. 18 Pa.C.S.A. §505(b)(2)(i). Further, an actor
 is not justified in using deadly force where he knows he can
 safely retreat. 18 Pa.C.S.A. §505(b)(2)(ii).

 Burton argues that the Commonwealth failed to prove beyond a
 reasonable doubt that Burton might have provoked Granthon’s
 use of force or that Burton could have safely retreated. As
 described by the trial court, the record reflects that Burton and
 Granthon engaged in a drug transaction, after which Granthon
 accused Burton of shorting him on the amount of crack he
 received. Burton told Burgess, who arranged the transaction,
 that he would give Granthon his money back. Before leaving
 Burgess’ house to meet Granthon, ostensibly to give him his
 money back, Burton was visibly angry. N.T., 1/24-27/11, at 48.
 Likewise, Granthon was angry because he believed Burton
 shorted him. Id. at 46. Shortly after he left Burgess’ house, Lynch
 saw Burton with one other individual walking quickly down an
 alley. Id. at 141-42, 149. Burton and his companion ducked, one
 behind a car and the other behind a telephone pole, and one of
 them said “there he goes.” Id. at 142. Lynch saw a third man
 walking by, and Burton and his companion eventually emerged
 from their hiding places and ran after the third man. Id. at 142-
 43. Another witness testified that both men were armed. Id. at
 227-28. Approximately twenty seconds later, shots rang out. Id.
 at 143. Shortly after the shooting stopped, Lynch saw Burton and
 his companion running. Id. at 147. They got into a car and drove
 away. Id.

 Lynch, an ex-Marine familiar with firearms, believed he heard two
 different caliber weapons fired. Id. at 155, 161, 171. Lynch
 believed he heard more than five shots and that at least three or
 four were from a heavier caliber weapon than the others. Id. at
 161. Another witness who heard the shooting from his home
 testified that he heard two shots that were “just like a pop-pop”
 followed by four louder shots that “were more of a bang-bang.”
                                - 24 -
Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 25 of 32




 Id. at 341. An investigating officer testified that a semi-automatic
 .40 caliber handgun and one spent .40 caliber casing were found
 near Granthon’s body. Id. at 104, 114, 116. A second casing was
 jammed in the gun. Id. at 117. Police also found five spent .45
 caliber casings. Id. at 111. Granthon was killed by a .45 caliber
 round. Id. at 113.

 The record, read in a light most favorable to the Commonwealth,
 reflects that Burton was angry at Granthon and the Burton and
 his companion armed themselves and were stealthy in their
 pursuit of Granthon prior to the shooting. We recognize, as
 Burton argues in his brief, that Granthon apparently had the
 smaller caliber weapon and that a witness heard a smaller caliber
 weapon fire first. Nonetheless, the law of justification does not
 necessarily hinge upon who fired first. A defendant is not justified
 in using force in self-defense if he was at fault in provoking the
 force used against him. 18 Pa.C.S.A. §505(b)(2)(i). The instant
 record, read in a light most favorable to the Commonwealth as
 verdict winner, contains evidence from which the jury could find
 that Burton and his companion, openly carrying firearms and
 running after Granthon from behind, provoked Granthon’s
 gunfire. Moreover, the witness who heard the gunfire from home
 testified that he heard two shots, put down his Play Station
 controller, went to his window, and heard four louder shots. Id. at
 340. Given the apparent lapse in time between the two volleys of
 shots, the jury could reasonably find that Burton had an
 opportunity to retreat but did not. Police found the expended .45
 caliber casings approximately 20 feet away from Granthon’s
 body, and from that the jury could infer that Burton was close
 enough to see that Granthon’s gun was jammed. Id. at 120.
 Viewing the record in a light most favorable to the
 Commonwealth, we conclude that the Commonwealth produced
 sufficient evidence to disprove Burton’s justification defense
 beyond a reasonable doubt.




                                - 25 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 26 of 32




(Doc. 13-2, pp. 7-10). The witness who testified to the lapse in time between

the two separate volleys of shots was Georgio Rochon. Rochon’s testimony

is summarized by the Superior Court as follows:

      Georgio Rochon [(‘Rochon’)] was called as a witness for the
      defense. On the night of May 5, 2009, Rochon stated that he was
      living at 1230 Mulberry Street, and was home playing video
      games at one o’clock in the morning. Rochon heard two
      gunshots, followed by four louder ones, and ran to the window to
      see what was happening. He then moved over to look out a
      screen door and saw a man carrying a silver handgun running
      from the Mulberry Street Bridge towards an alley. Rochon state
      that the man was about 5’7”, stocky, and was a light skinned
      black male. Rochon testified that the man he saw was not
      [Burton] who was too tall, heavy, and dark to be the person he
      saw on the night of May 5, 2009. However, Rochon admitted that
      he was shaken up during his questioning by police, and that he
      had only been able to view the individual from across the street.

(Id. at 3).

      As concerns the propriety of a defense of others instruction, the Burton

Court reasoned as follows:

      Considered in a light most favorable to Burton, the record admits
      of the possibility that Granthon fired a .40 caliber weapon at
      Burton and/or his companion before the perpetrator returned fire
      with a .45 caliber weapon.

      Though there is no evidence of a dispute between Burton’s
      companion (presumably Slim) and Granthon, as there was
      between Burton and Granthon, it is quite possible that Granthon,
      upon observing two armed men approaching him, opened fire on
      one or both of them. No witness observed the gunfire exchange.
      Viewing the record in a light most favorable to Burton, we can
      discern no valid basis for charging the jury on self-defense but
                                    - 26 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 27 of 32




      not defense of others, as the trial court did. We conclude that the
      lack of a defense of others instruction was error.

(Id. at 16).

      Next, in finding that the record could support a voluntary manslaughter

conviction, the Superior Court relied on the following:

      The .40 caliber gun found near Granthon’s body had jammed.
      Burton, therefore could have subjectively believed his life was in
      danger even though the objective facts established that
      Granthon’s weapon was jammed and posed no immediate
      danger to Burton. Further, one witness testified that a short
      period of time passed between the opening shots from the
      smaller weapon and the subsequent shots from the larger
      weapon. The jury might have concluded that Burton’s belief in
      the need to use deadly force in self-defense became
      unreasonable during that period of time. [n. 7 Even viewing the
      record in a light most favorable to Burton, we believe this issue
      presents a very close question. Nonetheless, the jury was forced
      to make findings of fact based on the varied testimony of
      numerous witnesses, and we conclude that the trial court erred
      in declining to charge the jury on voluntary manslaughter where
      a guilty verdict on that offense was one of many possible
      outcomes.] “Under Section 2503(b) a homicide is reduced from
      murder to voluntary manslaughter if the defendant subjectively
      believed circumstances justifying the killing existed, but objective
      reality negates that existence. Logically, the defendant’s belief,
      sincere though unreasonable, negates malice.” Commonwealth
      v. Carter, 502 Pa. 433, 442, 466 A.2d 1328, 1332 (1983). The
      trial court’s charge to the jury essentially permitted the jury to
      equate unreasonable belief justification with the malice
      necessary to sustain a murder conviction. The trial court
      therefore provided the jury with an inaccurate statement of the
      law.
                                      ***
      The facts of the record and the trial court’s erroneous jury charge
      leave open the possibility that the jury rejected Burton’s
                                     - 27 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 28 of 32




      justification defense because if found that Burton unreasonably
      believed that he was justified in killing Granthon. If the jury so
      found, Burton should have been convicted of voluntary
      manslaughter rather than first-degree murder. This is a
      significant error of law, and given the many possible
      interpretations of the facts of record, we cannot conclude beyond
      a reasonable doubt that the error did not contribute to the verdict.
      This error requires a remand for a new trial.

(Id. at 20, 21).

      Williams argues that “if the Superior Court said Burton was entitled to

self-defense, defense of others, and voluntary manslaughter instructions,

this holding should have prompted trial counsel and PCRA counsel to litigate

these issues either at trial or during Mr. Williams’s initial-review PCRA

proceedings. Remarkably though, both attorneys spectacularly failed to even

mention the Superior Court’s Burton opinion and why the reasoning in that

opinion applied to the facts witnesses, and evidence in Mr. Williams’s case.”

(Doc. 13, p. 52). This argument lacks merit.

      As noted in the Burton Opinion, “[a] defendant is entitled to a jury

instruction when the evidence produced at trial, viewed in a light most

favorable to the defendant, would support the instruction. Commonwealth v.

Robinson, 554 Pa. 293, 310-11, 721 A.2d 344, 353 (1998), cert. denied 528

U.S. 1082 (2000). The Superior Court’s opinion leaves no doubt that

Rochon’s testimony concerning the sequential order of the caliber of

                                     - 28 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 29 of 32




weapons fired constituted crucial evidence warranting jury instructions on

self-defense, imperfect self-defense, and defense of others. Rochon is the

only witness to testify to the order in which the shots were fired. While Lynch

testified at Burton’s trial that he heard two different caliber weapons fired,

and that at least three or four were fired from the heavier caliber weapon, his

testimony is devoid of facts concerning chronology. It is Rochon’s testimony,

coupled with testimony concerning the dispute between Burton and

Granthon, that supported inferences concerning the order of the discharge

of weapons, lapse of time between various caliber of shots fired, Burton’s

ability to retreat, whether Burton was returning fire, the subjective belief of

Burton, and the reasonableness or unreasonableness of that belief. (Doc.

13-2, pp. 9-11, 15, 16, 21, 20). Rochon, however, did not testify at Williams’

trial. Williams does not point to any testimony concerning the chronology of

the shots fired or any evidence presented during the trial that would have

supported instructions on self-defense or defense of others. And we can

discern none.

      As concerns a voluntary manslaughter charge, counsel requested

such an instruction. The following exchange that took place at sidebar during

Williams’ trial:


                                    - 29 -
    Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 30 of 32




      THE COURT: We’re at sidebar and counsel has asked for a
      charge on voluntary manslaughter. Both regular voluntary
      manslaughter and mistaken belief voluntary manslaughter. The
      Commonwealth is objecting.

      During the trial of this case there was no evidence of any type of
      provocation, no evidence of any type of killing in the heat of
      passion, so there is no basis to charge voluntary manslaughter.

      As far as mistaken belief, there’s no evidence of any judgment
      call that was made whether or not to kill the victim in a mistaken
      belief. So that’s not present in the facts either. So I’m not going
      to charge on mistaken belief voluntary manslaughter. So I’m
      going to charge on first, third, and nothing else at this point
      unless you show me some authority.

      MR. RENTSCHLER: Okay. Then I would lodge my objection to
      the nonreading or non-instruction on that. Okay.

(Doc. 13, p. 43). He argues that counsel was ineffective in failing to offer the

Superior Court’s Burton opinion in response to the court’s request for

authority for such an instruction. However, it is clear from a reading of that

opinion that there was evidence in the Burton record, specifically, the Rochon

chronology testimony and the testimony of the dispute between Burton and

Granthon, that supported such an instruction. Conversely, Williams fails to

point to evidence adduced at his trial that would have supported a self-

defense instruction.

      Based on the foregoing, we find that the underlying otherwise defaulted

claim of trial counsel’s failure to request and advocate for jury instructions on

                                     - 30 -
      Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 31 of 32




self-defense, defense of others, and voluntary manslaughter, lacks some

merit. Williams therefore fails to meet his burden under Martinez. The claims

concerning jury instructions are therefore procedurally defaulted.



V.     Conclusion

       For the foregoing reasons, Williams’ petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241 is denied.



VI.    Certificate of Merit

       Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). Williams fails to demonstrate that

a COA should issue.


                                     - 31 -
       Case 3:18-cv-01004-MEM-EBC Document 19 Filed 08/31/20 Page 32 of 32




             The denial of a certificate of appealability does not prevent Williams

from appealing the Order denying his petition so long as he seeks, and

obtains, a certificate of appealability from the Third Circuit Court of Appeals.

See FED. R. APP. P. 22(b)(1).

             A separate Order will issue.


                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATED:            August 31, 2020
18-1004-01




                                            - 32 -
